COURT OF APPEALS FOR THE
                                  FIRST DISTRICT OF TEXAS AT HOUSTON

                                      NOTICE OF ORDER ON MOTION

Cause number:               01-12-00799-CV
Style:                      City of Houston
                            v Alvin White, Armondo Ronje, and Joe Bryant
Date motion filed*:         January 11, 2013
Type of motion:             Motion to abate briefing or for extension of time and allow for joint briefing
Party filing motion:        Appellant
Document to be filed:       Appellant’s brief

Is appeal accelerated? No

If motion to extend time:
        Original due date:                      12-17-12
        Number of extensions granted:                 -0-           Current Due date: 12-17-12
        Date Requested:                         Until Supreme Court of Texas issues decision in City of
                                                Houston v. Bates, or 30 days
Ordered that motion is:
              Granted
               If document is to be filed, document due:
                Absent extraordinary circumstances, the Court will not grant additional motions to
                 extend time
              Denied
              Dismissed (e.g., want of jurisdiction, moot)
              Other: _____________________________________
         The motion is granted. The appeal is abated, treated as a closed case, and removed from
         this Court’s active docket. The appeal will be reinstated on this Court’s active docket on
         the earlier of August 31, 2013 or the date the Supreme Court of Texas issues its decision
         in City of Houston v. Bates, No. 11-0778. The City of Houston’s brief will be due no later
         than 30 days after the earlier of the date the supreme court issues its opinion in Bates or
         August 31, 2013, regardless of whether this appeal has yet been reinstated.

Judge's signature: /s/ Harvey Brown
                 

Date: March 11, 2013
November 7, 2008 Revision